ORDER

PER CURIAM.
Gary Campbell (Movant) appeals from the judgment of the Circuit Court of Lincoln County denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion because Movant established that plea counsel was ineffective in that he misled Movant into pleading guilty. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).